Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 1 of 30




                                      Stops and Detentions
                                         Annual Report
                                              2019
         Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 2 of 30

                STOPS AND DETENTIONS ANNUAL REPORT

INTRODUCTION
This report focuses on data surrounding police-civilian contacts that involved the stop and limited
detention of an individual. This type of stop and limited detention is known as a Terry stop1 and
is authorized under law and policy for purposes of investigating, based on an officer’s reasonable
suspicion, whether the individual is engaging, has engaged, or is about to engage in criminal
activity. During a Terry stop, an officer may develop probable cause to arrest an individual, but
an officer does not need probable cause to make the initial stop, nor does a stop based upon
probable cause qualify as Terry stop. This report also considers changes in data from 2017 to
2018.2
Two introductory notes are important. First, the Seattle Police Department does not use “stop
and frisk” as an enforcement tactic. While some may look at officer stops as a proxy for
proactivity, the Department does not view the number of stops as a measure of proactive
policing. Without question, investigative stops supported by reasonable suspicion are a useful
tool to address potential criminal activity, but increasing or even maintaining the level of stops
year to year is not a goal for the Department. Other tactics, such as premises checks, persistent
offender arrests, and simply maintaining a uniformed police presence in crime and disorder hot
spots are considered as effective in intervening in criminal activity, while stop and frisk models
that have been used elsewhere are not.
Second, while racial/ethnic/gender data are reported, this report is not intended to determine
whether there is racial disparity in who is subject to a Terry stop, nor is it intended to understand
– if racial disparity were to be detected – the root causes of investigative stops’ disparate impact
upon individuals of one or more races, or other protected classes.3 As those who study criminal
justice will caution, attempting to identify disparity itself, let alone root cause, from raw numbers
alone, is to perilously ignore the myriad social and economic stressors that feed disparities at
stages far before individual victims, witnesses, or suspects reach the attention of the police. Nor
is this report intended to provide a qualitative analysis as to the underlying basis of support for
each stop. The Department has recently released two separate reports, as required under the
Sustainment Plan that governs the Department’s remaining obligations under the federal
Consent Decree between the City of Seattle and the United States Department of Justice, that


1
 In Terry v. Ohio, 392 U.S. 1 (1968), the United States Supreme Court held that such brief detentions are authorized
under the Fourth Amendment when, under the totality of circumstances, an officer has reasonable suspicion to
believe that criminal activity is afoot.

2
  This report is strictly descriptive in nature. It is not intended to elicit or suggest root causes for any disparities that
may be observed.
3
  Disparate impact exists when a law or government action impacts individuals of one race (or other protected class)
more than another.
                                                              1


     SEATTLE POLICE DEPARTMENT
        Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 3 of 30

               STOPS AND DETENTIONS ANNUAL REPORT

provide additional insight into the nature and quality of investigative stops and thus complement
the descriptive statistics provided here. On the question of disparity, the Department filed on
April 30, 2019, Part I of a two-part analysis (Using Propensity Score Matching to Analyze Racial
Disparity in Police Data) that seeks to better isolate areas of disproportionality in data relating to
investigative stops and use of force. A separate audit report examining the articulation of
reasonable suspicion for stops over a coincident study period was filed with the federal court on
March 7, 2019 (Stops and Detentions Audit).
In conjunction with last year’s Stops and Detentions Annual Report, the Department also began
releasing the raw data underlying this report to the City of Seattle’s open data portal and added
to the Department’s website a public facing dashboard through which users may navigate, parse,
and analyze these data. Last year’s report was heavily oriented towards familiarizing readers
with this dashboard. In this report, the Department focuses on observed changes from 2017 to
2018. Again, to the extent that the reader may be interested in analyses that are not presented
here, the Department encourages active exploration of its data through its website. All data
utilized in this Section were sourced from the Department’s Data Analytics Platform (DAP), can
be accessed in raw form through the City’s open data portal, and again, may be explored in
interactive format through the Department’s dashboard. 4



A. Policies and Overview

The Seattle Police Department’s policies regarding arrests, searches, and seizures are published,
collectively, as Title 6 of the SPD Manual. Policy requirements for conducting and documenting
Terry stops specifically are prescribed in Section 6.220.

Section 6.220 of the SPD Manual distinguishes between police-civilian contacts depending on the
nature of the encounter and whether the stop constitutes a seizure under law as articulated in
Section 6.220. Per Section 6.220 of the SPD Manual:

        A seizure occurs any time an officer, by means of physical force or show of authority,
        has in some way restrained the liberty of a citizen. A seizure may also occur if an officer



4
 Note, data in the online dashboard is updated quarterly and will not match the data presented in this report.
Data on data.seattle.gov (“DSG”) is updated daily with new and evolved records. Neither the dashboard nor the
data on DSG will match, exactly the data underlying this report.


                                                        2


     SEATTLE POLICE DEPARTMENT
       Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 4 of 30

             STOPS AND DETENTIONS ANNUAL REPORT

       uses words, actions, or demeanor that would make a reasonable person believe that he
       or she is not free to go.
Voluntary Contacts falls within two categories:
              (1) A social contact is a voluntary, consensual encounter between the police and
              a subject with the intent of engaging in casual and/or non-investigative
              conversation. The subject is free to leave and/or decline any of the officer’s
              requests at any point. A non-custodial interview is a voluntary and consensual
              investigatory interview that an officer conducts with a subject during which the
              subject is free to leave and/or decline any of the officer’s requests. Neither a
              social contact nor a non-custodial interview is a seizure, and during contacts of
              these types, officers may not use words, action, demeanor, or other show of
              authority that would indicate that a person is not free to leave.
              (2) A Terry stop is a seizure under both state and federal law. A Terry stop is
              defined in policy as a brief, minimally intrusive seizure of a subject based upon
              articulable reasonable suspicion in order to investigate possible criminal activity.
              The stop can apply to people as well as to vehicles. The subject of a Terry stop is
              not free to leave.


Section 6.220 of the SPD Manual defines Reasonable Suspicion as:

   Specific, objective, articulable facts which, taken together with rational inferences, would
   create a well-founded suspicion that there is a substantial possibility that a subject has
   engaged, is engaging or is about to engage in criminal conduct.

The reasonableness of the Terry stop is considered in view of the totality of the circumstances,
the officer’s training and experience, and what the officer knew before the stop. Information
learned during a stop can lead to additional reasonable suspicion or probable cause that a crime
has occurred but cannot provide the justification for the original stop.

An officer may frisk, or pat-down, the subject of a Terry stop when, under “the totality of the
circumstances and reasonable conclusions drawn from the officer’s training and experience[,]”
the officer has reasonable suspicion that “the subject may be armed and presently dangerous.”
A frisk is strictly limited to a search (generally a pat-down of outer clothing) necessary to the
discovery of weapons that may be used to harm the officer or others nearby.

Section 6.220 also requires supervisors to review, by end of shift, their officers’ documentation
of Terry stops to determine whether the stops were supported by reasonable suspicion and
consistent with SPD policy, federal and state law. If a supervisor concludes that a Terry stop
                                                  3


    SEATTLE POLICE DEPARTMENT
       Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 5 of 30

            STOPS AND DETENTIONS ANNUAL REPORT

appears to be inconsistent with SPD policy, the supervisor must address the concern with the
officer involved and take action as appropriate, which may include a referral to the Office of
Police Accountability.




                                              4


    SEATTLE POLICE DEPARTMENT
       Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 6 of 30

             STOPS AND DETENTIONS ANNUAL REPORT


B. General Statistics – Overview

The Seattle Police Department noticed several changes in reported Terry stops between 2017
and 2018. SPD continues to evaluate these changes in the context of other data analysis and
reports discussed herein; however, as an initial matter, SPD believes the variations from 2017 to
2018 are well within the expected variances of police practices for Seattle, in particular given the
fluctuations in crime rate. For example, while this report notes a significant increase in stops in
East Precinct, East Precinct also experienced an increase in shots fired in 2018, which resulted in
an increased police presence in that area generally.

While the data are broken down in greater detail throughout this report, the Department focused
on a collection of key trends:

   •   SPD conducted 18.5% more Terry stops in 2018 than in 2017. However, statistical trend
       analysis shows that this increase appears to be an anomaly. Our analysis next year will
       indicate whether a pattern is developing or whether 2018’s data are a one-time increase.
   •   Among the five precincts, the North Precinct accounted for 27.76% percent of Terry stops
       city-wide, the East Precinct for 19.15%, the West Precinct for 26.87%, the South Precinct
       for 16.48%, and the Southwest Precinct for 9.75% of all Terry stops.
   •   The East, West, and South precincts each saw increases in their percentages of Terry
       stops. The East Precinct’s Terry stops increased by 59.1%, or approximately 1.7 additional
       Terry stops across the precinct per day. The East Precinct also saw a 126.4% increase in
       arrests following a Terry stop. This report looks in-depth at the East Precinct data because
       it saw the highest percentage of increases across the city.
   •   Over 70% of all Terry stops city-wide were responsive to a request for service from the
       public (i.e., a call to 911) to which an officer was dispatched.
   •   As in 2017, most of the subjects stopped were perceived as male – 77.4% in 2018 as
       compared with 77.2% in 2017.
   •   In 2018, 27.5% of all stops resulted in an arrest, an increase of 41.1% from 2017.

Between January 1, 2018 and December 31, 2018, 688 SPD officers reported a total of 8,871 Terry
stops, involving 6,858 unique subjects. While the count of stops increased 18.5% from the same
period in 2017, a trend analysis found no statistically significant model to fit the data suggesting
the observed increase does not represent a meaningful trend or “signal” and is instead “noise,”
and as such should be considered aberrant in nature. The Department will continue to monitor
for the emergence of a trends. See Figure 1.
                                                 5


    SEATTLE POLICE DEPARTMENT
        Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 7 of 30

               STOPS AND DETENTIONS ANNUAL REPORT

Figure 1: Stops, Frisks from Stops, and Arrests from Stops 2016-2018




When reviewing these 8,871 stops5, each precinct saw an increase in the number of Terry stops
except for the North Precinct, where the number of Terry stops remained virtually unchanged.
The East Precinct accounted for the most significant change over time, reporting a nearly 60%
increase in stops from 2017. See Figures 2 and 3.




5
 Descriptive analysis presented here is based on population data. Any observed difference is a real and true
difference. No statistical significance testing is appropriate or necessary.
                                                        6


     SEATTLE POLICE DEPARTMENT
       Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 8 of 30

             STOPS AND DETENTIONS ANNUAL REPORT

Figure 2: Percent of Stops Distribution by Precinct, 2017-2018.




                                             Figure 3: Percent Change in Stops Distribution by
                                             Precinct, 2017-2018


                                                             Stop Count     Difference
                                                                                         % Change
                                               Precinct     2017    2018                 2017-2018
                                               North        2,401   2,381      -20           -0.8%
                                               West         1,834   2,304      470           25.6%
                                               East         1,032   1,642      610           59.1%
                                               South        1,109   1,413      304           27.4%
                                               Southwest     811     836       25             3.1%
                                               Other         300     295        -5           -1.7%




Figure 4: Distribution of Stops by Watch, 2017-2018
                                               7


    SEATTLE POLICE DEPARTMENT
       Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 9 of 30

             STOPS AND DETENTIONS ANNUAL REPORT


                                                                The proportion of all 2018 stops
                                                                that took place during 2nd
                                                                Watch (1100-1900 hours)
                                                                (37.0%) and 3rd Watch (1900-
                                                                0300 hours) (36.3%) was
                                                                essentially the same, with little
                                                                change in the percentage
                                                                among watches from 2017 to
                                                                2018. See Figure 4.




Most of the subjects were perceived to be between 18-45 years of age (76.6%), with subjects
perceived to be between 26-35 years of age representing the highest percentage (35.8%). See
Figure 5.

Figure 5: Distribution by Subject Perceived Age




As in 2017, most of subjects stopped by officers in 2018 were perceived as male (77.4%). White
males accounted for 39.6% of total stops; White females accounted for 11.6%. Black males
accounted for 24.6% of total stops; Black females accounted for 5.5%. Latino/Hispanic males and
females accounted for 4.4% and 0.8%, respectively, of all stops. Relative to 2017, an increase in
the number of stops was observed across all perceived subject race categories except Other and
Unknown (females) and American Indian/Alaskan Native (male). See Figures 6 and 7.



                                                  8


    SEATTLE POLICE DEPARTMENT
      Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 10 of 30

            STOPS AND DETENTIONS ANNUAL REPORT

Figure 6: Subject Race by Gender 2018

                 Female                                        Male




Figure 7: Subject Race by Gender, Percent and Count of Change 2017-2018
                     Female                                    Male




                                             9


    SEATTLE POLICE DEPARTMENT
       Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 11 of 30

             STOPS AND DETENTIONS ANNUAL REPORT

C. Stops by Precinct

       A. North Precinct

As in 2017, the largest percentage of total stops (27.76%) occurred in the North Precinct, Seattle’s
largest precinct by resident population, land area, and number of officers. In this precinct in 2018,
370 individual officers contacted 1,971 unique individuals across a total of 2,381 Terry stops.
Though the number of stops was up 18.5% citywide, the total number of stops in the North
Precinct (2,381) remained virtually constant, down only slightly (-0.8%, n= -20) from 2017. See
Figure 8.
Figure 8: Percent Change in Stops 2017-2018                   Figure 9: Distribution by Watch




                                                 10


    SEATTLE POLICE DEPARTMENT
      Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 12 of 30

             STOPS AND DETENTIONS ANNUAL REPORT



Figure 10: Subject Race, Percent Change 2017-2018 (North Precinct)
                                                               The distribution of perceived race
                                                               of subjects of North Precinct
                                                               stops was comparable to 2017.
                                                               Across the 1,971 individual
                                                               subjects,       White      subjects
                                                               accounted for 29.4% of all stops;
                                                               Black subjects accounted for 12%
                                                               of all stops; and Hispanic subjects
                                                               accounted for just 2.5%. Percent
                                                               change and count of stops is
                                                               shown in this distribution from
                                                               2017 to 2018 in Figure 10.
Consistent with citywide aggregate data, in 2018, in the North Precinct, officers most frequently
stopped individuals perceived to be between the ages of 26-35 years of age (18.3%). The number
of stops of perceived juveniles (17 and under), in the North Precinct, decreased 23.9%, from 134
stops in 2017 to 102 stops in 2018. The number of stops of subjects perceived to be 26-35 was
up 7.5% from 816 stops in 2017 to 877 stops in 2018. See Figure 11.
Figure 11: Distribution by Subject Perceived Age (North Precinct)




                                               11


    SEATTLE POLICE DEPARTMENT
      Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 13 of 30

             STOPS AND DETENTIONS ANNUAL REPORT


       B. West Precinct


In this precinct in 2018, 379 individual officers contacted 1,978 unique subjects across a total of
2,305 stops. Though the number of stops was up 18.5% citywide, West Precinct officers
conducted 25.7% (n=470) more Terry stops (2,304) in 2018 than in 2017 (1,834). See Figure 12.


Figure 12: Percent Change in Stops 2017-2018         Figure 13: Distribution by Watch




                                                12


    SEATTLE POLICE DEPARTMENT
      Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 14 of 30

            STOPS AND DETENTIONS ANNUAL REPORT

Figure 14: Subject Race, Percent Change 2017-2018          The demographic distribution of the
                                                           1,978 individual subjects in the
                                                           2,305 West Precinct stops, including
                                                           perceived race, perceived gender,
                                                           and perceived age resembled the
                                                           demographic distribution of the
                                                           citywide stops in 2018. Though
                                                           there were 46 (74.2% increase)
                                                           more stops involving Hispanic
                                                           subjects in 2018 than in 2017, they
                                                           account for just 2.5% of all West
                                                           Precinct stops in 2018. White
                                                           subjects make up 29.1% of stops,
                                                           while Black subjects account for
                                                           16.6%. See Figures 14 and 15.


Consistent with citywide aggregate data, in 2018, in the West Precinct, officers most frequently
stopped individuals perceived to be between the ages of 26-35 years of age (20.5%). The number
of stops of perceived juveniles (17 and under), in the West Precinct increased from 48 stops in
2017 to 57 stops in 2018. The number of stops of subjects perceived to be 26-35 increased from
644 stops in 2017 to 850 stops in 2018. See Figure 15.
Figure 15: Distribution by Subject Perceived Age (West Precinct)




                                              13


    SEATTLE POLICE DEPARTMENT
      Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 15 of 30

             STOPS AND DETENTIONS ANNUAL REPORT



           C. East Precinct

The East Precinct reported the largest increase in the number and percentage of overall stops,
from 1,032 stops by 267 individual officers in 2017 to 1,641 stops by 297 individual officers in
2018 – an increase of 59% (n=609). While all beats in the East Precinct reported increases of at
least 31%, Beats Charlie 1 (+142.3%, 189 stops), George 3 (+94.4%, 175 stops), and George 2
(+70.5%, 150 stops) reported the highest increases. See Figure 16. Across Watches, the number
of stops during 1st Watch increased 83.8%, by 223 individual stops, from 2017 to 2018. See Figure
17. It is important to note that the areas of the East Precinct that saw the larger increases in
stops in 2018 experienced an increase in reports of shots fired. In response, the SPD deployed
additional resources throughout the area to ensure public safety. Some of this increase in stops
likely is attributable to the increase in police presence.
Figure 16: Percent Change in Stops 2017-2018 (by Beat)         Figure 17: Distribution by Watch




                                               14


    SEATTLE POLICE DEPARTMENT
      Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 16 of 30

             STOPS AND DETENTIONS ANNUAL REPORT

Figure 18: Subject Race, Percent Change 2017-2018 (East Precinct)


                                                            As shown in Figure 18, the number
                                                            of stops increased across all racial
                                                            demographic categories in 2018; the
                                                            distribution of subject age (see
                                                            Figure 19) remained fairly constant
                                                            between 2017 and 2018.




Figure 19: Distribution by Subject Perceived Age (East Precinct)




                                               15


    SEATTLE POLICE DEPARTMENT
      Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 17 of 30

            STOPS AND DETENTIONS ANNUAL REPORT

           D. South Precinct

Consistent with the citywide numbers, the South Precinct reported an increase in the number of
stops between 2017 (1,109 stops of 1,016 individuals by 299 officers) and 2018 (1,413 stops of
1,287 individuals by 324 officers) – an increase of 27.4% (n=304). See Figure 20. See Figure 21.
Figure 20: Percent Change in Stops 2017-2018               Figure 21: Distribution by Watch




As with other precincts, the South Precinct reported increases in the number of stops across all
demographic categories except “Multi-Racial,” although the numbers reported remain too low
to draw any significance from the observations. See Figure 22.

                                               16


    SEATTLE POLICE DEPARTMENT
      Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 18 of 30

             STOPS AND DETENTIONS ANNUAL REPORT

Figure 22: Subject Race, Percent Change 2017-2018




Also consistent with citywide data, stops of individuals perceived to be between 26 and 35 years
of age comprised the largest percentage of stops. The South Precinct reported fewer stops of
perceived juveniles and young adults (25 and under) relative to 2017. See Figure 23.
Figure 23: Distribution by Subject Perceived Age (South Precinct)




                                               17


    SEATTLE POLICE DEPARTMENT
       Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 19 of 30

             STOPS AND DETENTIONS ANNUAL REPORT

          E. Southwest Precinct


The Southwest Precinct reported the fewest number of stops in 2018 (836 stops of 725
individuals by 226 officers), relative to other precincts, accounting for 9.75% of the citywide total.
This number was consistent with the number of stops the precinct reported in 2017 (811 stops
of 717 individuals by 235 officers), an increase of only 3.1% (n=25). See Figure 24. In contrast
to citywide numbers, a higher percentage of stops in the Southwest Precinct were reported
during Second Watch hours (1100-1900 hours) than in other precincts, in both 2017 and 2018.
See Figure 25.
Figure 24: Percent Change in Stops 2017-2018                  Figure 25: Distribution by Watch




Because so few Terry stops are reported in the Southwest precinct, larger percentage differences
are seen across the reported race of the subject even though the actual number of stops is
relatively small. However, the rate of stops of American Indian/Alaskan Natives showed a
decrease of nearly 50% (n=-16). See Figure 26.
Figure 26: Subject Race, Percent Change 2017-2018 (Southwest Precinct)
                                                 18


    SEATTLE POLICE DEPARTMENT
      Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 20 of 30

             STOPS AND DETENTIONS ANNUAL REPORT




As in 2017, the distribution of perceived subject age continued to skew younger in 2018, although
officers reported a 33% decrease in the number of stops of juveniles (17 and under), down from
97 stops in 2017 to 65 stops in 2018. See Figure 27.
Figure 27: Distribution by Subject Perceived Age (Southwest Precinct)




                                               19


    SEATTLE POLICE DEPARTMENT
      Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 21 of 30

             STOPS AND DETENTIONS ANNUAL REPORT

   D. Stops by Functional Assignment
Table 1 shows a breakdown of Terry stops, frisk rates, and arrest rates by functional
assignment, categorized for purposes of this analysis as either 911 Response, Beats, ACT-SWAT,
or “Other.” Table 2 reflects the changes between 2017 and 2018. 911 Response officers are
those assigned to regular patrol vehicles and geographical sectors. They are primarily
responsible for responding to calls for service, patrolling their assigned sectors for criminal
activity or traffic violations, and participating in dedicated anti-crime and community
engagement duties. Beat officers are those assigned to bicycle and foot patrols. SWAT and Anti-
Crime Team (ACT) officers are assigned to target specific criminal activity, as directed by
precinct commanders depending on the needs of that precinct (e.g., narcotics enforcement,
warrant service, etc.), with the secondary responsibility to respond to high priority calls for
service, such as in-progress and violent crimes. “Other” may include officers assigned to any
number of other units, such as Traffic, Narcotics, or Harbor.
Table 1: Distribution by Functional Assignment for 2018




Table 2: Percent Change by Functional Assignment (2017-2018)




911 responders conducted 79.8% of all stops in 2018, as compared with 81.8% of all stops in
2017. The remaining 20.2% of stops were distributed among officers conducting bicycle and foot
patrol operations (7.2%), Anti-Crime Team (ACT), Special Weapons and Tactics (SWAT) Unit, and
Proactive Squad units (2.2%) and all other units, including investigative units (10.9% cumulative).
911 responders reported 26.7% more stops in 2018 than 2017 and Beats (bicycle and foot patrols)
conducted 15.5% more stops. ACT/SWAT/ Proactive Squad units (-18.9%) and all other units
(-13.1%) reported fewer stops in 2018 than 2017.

   E. Stops by Dispatch and Call Type
                                                20


    SEATTLE POLICE DEPARTMENT
         Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 22 of 30

                 STOPS AND DETENTIONS ANNUAL REPORT

Officers are logged to calls either by a dispatcher, (e.g. in response to a 911 call or complaint
from a community member), or by on-viewing an incident (e.g. observing or being alerted to
behaviors that may indicate criminal activity while on patrol). The 8,871 stops reported in 2018
were associated with 6,694 distinct CAD events6, an increase of 21.3% over the 5,520 CAD
events with 7,487 associated stops in 2017. More than two-thirds (70%) were responsive to a
request for service from the public (i.e., a call to 9-1-1) to which an officer was dispatched. In
27.1% of all stops (2,406), the officer witnessed (“on-viewed”) activity or behavior that led to
the officer’s decision to stop an individual. See Table 3.
Table 3: Stops by Dispatch Type and Change Relative to 20177
                           2017                               2018
                 Stop Count % of Stops Stop Count % of Stops % Change
    DISPATCH           5,072        67.7%            6,208        70.0%        22.4%
     ONVIEW            2,143        28.6%            2,406        27.1%        12.3%
     MISSING             272         3.6%              257         2.9%        -5.5%
         Total         7,487                         8,871                     18.5%

Stops resulting from a dispatched call received the largest share of the observed increase in 2018
(70.0%), up 22.4%. Stops related to an officer’s on-view were observed to increase 12.3% and
stops that could not be associated with an underlying CAD event (2.9%),8 declined by 5.5%.

Stops by Initial and Final Call Type
Events that require a police response are initially categorized by response priority and type
based on the initial information provided to a dispatcher by a 911 caller or, in the case of on-
viewed incidents, the officer. This categorization is the “initial call type.” Based upon updated
or more complete information obtained during the call, the event may be reclassified upon
closing, which would be the “final call type.”9 In 2018, officers conducted Terry stops when

6
  A “CAD event” is a unique incident, given a unique identifying number, logged in response to a call from the
public (“Call for Service”) or a report from an officer in the field, “on-view,” of an incident or event requiring their
response. CAD Events are classified as “DISPATCH” when in response to a Call for Service and “ONVIEW” when
reported by an officer in the field.

7
  Certain low level contacts could not be associated with a CAD event and so the data is notated as “MISSING”
rather than unknown. The NRMS, Mk43 makes it easier to identify and associate a CAD event with a report of an
investigative stop (a Field Contact). Additionally, under DAP 1.1, the Data Governance program has implemented
new errors to identify events where the officer has not logged to or has entered the CAD event number in error
.

9
  Often, the call received by the 9-1-1 Center (the “initial call”) is different from the final call description after an
officer conducts an initial investigation. For example, a community member may call 9-1-1 after hearing loud

                                                             21


       SEATTLE POLICE DEPARTMENT
        Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 23 of 30

                STOPS AND DETENTIONS ANNUAL REPORT

responding to 197 initial call types. The top five initial call types in which officers conducted a
Terry stop are listed in Table 4, while the largest percentage increase in “initial call type” was
for DV Disturbances, which increased by 109.7% (see Table 5).
Table 4: Top Five Initial Call Types Associated with Terry Stops in 2018
                                                                    % of Stops
                   Suspicious person, vehicle, or incident                    6.8%
                Suspicious stop – Officer initiated onview                    6.2%
                       Disturbance, miscellaneous/other                       6.0%
                                                  Trespass                    4.6%
     Aslt – IP/JO – With or without WPNS (no shootings)                       4.5%


All initial call types except “Suspicious person, vehicle or incident” experienced increases of 13%-
23% between 2017 and 2018.
Table 5: Initial Call Types Associated with Terry Stops with Greatest Increase 2017-2018
                                                                           %
                                                               Stop Count  Change
 Dist – DV – No ASLT                                                   130 109.7%
 Burg, comm burglary (includes schools)                                 91   93.6%
 Threats (incls in-person/by phone/in writing)                         151   73.6%
 Aslt – With or w/o weapons (no shootings)                             147   73.0%
 Nuisance – mischief                                                   152   68.9%


Terry stops were conducted during 210 different types of final call types in 2018.10 The most
notable change occurred among final call type “Assaults, other” which accounted for 6.2% (549)
of all stops, a 48.4% increase between 2017 and 2018. The largest decline between 2017 and
2018 occurred among final call type “Premise checks – crime prevention” (-25.1%, 182 stops).
See Table 6.




noises and fearing shots are being fired in their neighborhood but upon investigation by the responding officer, some
residents were lighting fireworks. The initial 9-1-1 call would be categorized as “shots fired,” but closed by the
officer as “disturbance.”
10
   When the call is closed, the primary officer reclassifies the event with a “Final Call Type.” The final call type may
differ from the initial call type.
                                                          22


     SEATTLE POLICE DEPARTMENT
       Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 24 of 30

             STOPS AND DETENTIONS ANNUAL REPORT

Table 6: Top Five Final Call Types Associated with Terry Stops in 2018
                                                                      %
                                                        % of Stops    Change
 Suspicious circum. – suspicions person                        7.9%       9.9%
 Prowler – Trespass                                            7.1%     22.0%
 Disturbance – other                                           6.6%       3.5%
 Assaults, other                                               6.2%     48.4%
 Warrant services – felony                                     4.2%     32.9%




   F. Frisks and Arrests
An officer may frisk, or pat-down, the subject of a Terry stop when, under the totality of the
circumstances and reasonable conclusions drawn from the officer’s training and experience, the
officer has reasonable suspicion that the subject may be armed and presently dangerous.
Citywide, in 2018, officers frisked subjects in 21.4% of all Terry stops. Figure 28 shows the
distribution of these frisks across precincts; Figure 29 shows the change in frisk rate across
precincts between 2017 and 2018. Table 7 presents, by functional assignment, the number of
frisks conducted and the percentage change between 2017 and 2018. Of the 1,899 frisks
reported in 2018, officers found a weapon stemming from 370 of these frisks, or 19.5% of the
time (“hit rate”), an 11.8% increase over 2017. See Table 7.
Officers assigned to the West Precinct most frequently discovered weapons when conducting a
frisk, reporting a hit rate of 28.1%. Officers assigned to the Southwest Precinct had the lowest
frisk hit rate, at 7.6%. Officers assigned to Other Sections saw a 20.5% decline in the frisk hit rate,
while officers assigned to the East Precinct more than doubled their frisk hit rate (118.8%) in
2018.




                                                  23


    SEATTLE POLICE DEPARTMENT
      Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 25 of 30

             STOPS AND DETENTIONS ANNUAL REPORT

Figure 28: Frisks by Precinct (2018)           Figure 29: Frisk Rate Percent Change (2017-2018)




Table 7: Frisk Hit Rates and Change Relative to 2017
                                           Weapon Found
                                              2018
                               Frisk with
                                                                      % Change
                  Frisk Count Weapon Found      Frisk Hit Rate
                                                                    Frisk Hit Rate
                                 Count
      WEST PCT            366           104                28.11%         35.06%
    NORTH PCT             407             80               21.62%        -17.53%
      EAST PCT            357             70               18.92%        118.75%
    SOUTH PCT             461             57               15.41%         -8.06%
SOUTHWEST PCT             126             28                7.57%         16.67%
OTHER SECTIONS            182             31                8.38%        -20.51%
          Total         1,899           370               100.00%         11.78%




                                                 24


    SEATTLE POLICE DEPARTMENT
      Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 26 of 30

             STOPS AND DETENTIONS ANNUAL REPORT

Table 8, below, shows the percentage changes in stops, frisks, and arrests between 2017 and
2018 across the city. As seen in Table 8, the rate of stops, frisks, and resulting arrest rates
increased more in the East Precinct than the other four precincts.
Table 8: Stops, Frisks, Arrests, and Percent Change Over Time by Precinct




The data in Table 9 identifies where in the city stops, frisks, and arrests are occurring and notes
the increase or decrease as compared with 2017. The North Precinct had 9.4% fewer arrests
resulting from a Terry stop, while the East Precinct showed an increase of 126.4% of arrests
resulting from a Terry stop. This data differs slightly from the data in Table 3, which shows who
conducted the stops, frisks, arrests, and percentage changes based upon the officer’s
operational assignment. Officers may conduct a Terry stop throughout the city. For instance, an
officer assigned to the Traffic unit may conduct a Terry stop while directing traffic at a sporting
event in the West Precinct. Because the stop occurred in the West Precinct, the stop would be
reflected in the West Precinct’s data, above. However, because the officer is assigned to the
Traffic Unit for their day-to-day assignment, the Terry stop is also reflected below as having
been conducted by an officer in “Other Sections.”

Table 9: Stops, Frisks, Arrests, and Percent Change by Operational Assignment




                                                25


    SEATTLE POLICE DEPARTMENT
       Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 27 of 30

              STOPS AND DETENTIONS ANNUAL REPORT



Consistent with its decrease in the number of stops in 2018, North Precinct officers reported
8.8% fewer Terry stops in 2018 than in 2017. All other precincts’ officers reported an increase in
stops between 2017 and 2018, aligning with the rates of increase noted in the earlier analyses.
East Precinct officers not only reported a 67.6% increase in the number of stops they
conducted, but they also reported more than double (119.7% increase) the number of stops
that resulted in the arrest of the subject relative to 2017.

     G. Stop Resolution
A Terry stop may resolve in a variety of ways: from a release of the subject after a reasonable
period of time to an arrest and booking for a criminal charge. By policy, SPD officers must
document all detentions. The “street check” represents that lowest level of documentation,
where an officer did not find a violation of law. If an officer determines that the subject
violated the law, an officer will file a General Offense (GO) report. If the officer develops
probable cause, the officer may document the offense committed by the subject of the stop
and “refer” the case to a prosecuting authority. An officer may also physically arrest and book
the subject. Only 1% of all stops resulted in no documented resolution.11
In 2018, 27.5% of all stops resulted in an arrest (n=2,436), while officers wrote a GO in an
additional 38.3% of stops. See Figure 30.




11
  Under SPD’s new Record Management System Mk43, a “street check” will be identified as an “incident report,”
and a GO will be identified as an “offense report.”

                                                      26


     SEATTLE POLICE DEPARTMENT
      Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 28 of 30

             STOPS AND DETENTIONS ANNUAL REPORT

Figure 30: Stop Disposition 201812




In 2018, the stops resulting in an arrest increased by 41.1% as compared with 2017. See Figure
31. Notably, East Precinct officers alone accounted for 335 (47.2%) of these additional arrests.
North Precinct officers reported 9.4% (-57 stops) fewer stops resulting in arrest, while all other
precincts saw increases in the number and percentage of stops resulting in the arrest of the
subject.




                                               27


    SEATTLE POLICE DEPARTMENT
      Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 29 of 30

            STOPS AND DETENTIONS ANNUAL REPORT

Figure 31: Disposition of Stops 2018 and Change Relative to 2017




                                             28


    SEATTLE POLICE DEPARTMENT
      Case 2:12-cv-01282-JLR Document 564-1 Filed 05/31/19 Page 30 of 30

            STOPS AND DETENTIONS ANNUAL REPORT




CONCLUSION

The Department provides this report as part of its ongoing commitment to transparency and
critical review of its operations and activity and to complement the two earlier reports the
Department filed with the Federal Court consistent with its obligations under the Consent
Decree. As noted throughout, a descriptive summary of data can be accessed and explored in
greater detail through its public-facing dashboards.
Additionally, in May 2019, the Department implemented a new records management system,
Mark 43, that provides the Department with greater capacity to examine its stops and detention
data in fuller context of the surrounding circumstances. The Department looks forward to
working with its City and community partners as the Department continues its commitment to
undertake more sophisticated and rigorous reviews of its activity.




                                             29


    SEATTLE POLICE DEPARTMENT
